               Case 2:15-cr-00209-JAM Document 256 Filed 07/28/20 Page 1 of 1


 1
 2                          IN THE UNITED STATES DISTRICT COURT
 3                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,                            Case No.: 2:15-CR-00209 JAM
 6                                  Plaintiff,                    ORDER
 7            v.
 8   JOSEPH LATU,
 9                                  Defendant.
10
11
12                                        [PROPOSED] ORDER
13            Pursuant to Local Rule 140(a) and 141(b) and based upon the representation contained
14   in the defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “Exh. D,
15   Character Letters,” filed at Dkt. 249 in support of Latu’s Motion for Compassionate Release
16   shall be SEALED until further order of this Court, because the document contains the name of a
17   minor.
18            It is further ordered that access to the sealed documents shall be limited to the counsel
19   for the Defendant and the U.S. Attorney’s Office.
20            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
21   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,
22   for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a
23   compelling interest.
24
25
     DATE: July 27, 2020                           /s/ John A. Mendez________________________
26                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
27
28


                                                      1
